Citation Nr: 0627740	
Decision Date: 09/05/06    Archive Date: 09/12/06

DOCKET NO.  04-27 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for residual 
scar of basal cell carcinoma excision prior to August 30, 
2002. 

2.  Entitlement to an initial rating in excess of 10 percent 
for residual scar of basal cell carcinoma excision on and 
after August 30, 2002.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran's DD Form 214 shows active military service from 
October 1986 to June 1999, and 13 years and 5 months of prior 
active service.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that granted the veteran's claim for entitlement to 
service connection for a skin scar arising from basal cell 
carcinoma excision and assigned a noncompensable rating 
effective from July 1, 1999.  In a June 2004 rating action, 
the RO assigned a 10 percent rating for the scar effective 
from August 30, 2002.  The veteran continued his appeal for a 
higher initial rating for the scar.  


FINDINGS OF FACT

1.  Prior to surgery on August 8, 2000, a service-connected 
malignant neoplasm was manifested by a 1centimeter by 1 
centimeter, moderately disfiguring, non-healing ulcer with a 
pearly border on the left bridge of the nose. 

2.  From August 8, 2000, the scar has been manifested by a 
moderately disfiguring scar of the face that is accompanied 
by tissue loss, scar formation, and color contrast.  

3.  At no time during the appeal period has complete 
deformity or exceptional repugnancy of one side of the face 
or marked or repugnant bilateral deformity of both sides of 
the face been shown.

CONCLUSIONS OF LAW

1.  The criteria for a 10 percent schedular rating for 
malignant neoplasm of basal cell carcinoma are met from July 
1, 1999, to August 7, 2001.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.117, Diagnostic Codes 7800-
7818 (2001).

2.  The criteria for a 30 percent schedular rating for a 
residual face scar are met from August 8, 2001.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.117, Diagnostic Code 7800 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2005).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claim.  VA provided notice letters 
in March 2001 and in July and November 2003.  These letters 
informed the veteran of what evidence is needed to 
substantiate the claims, what evidence he was responsible for 
obtaining, and what evidence VA would undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  A VA 
examination report is associated with the claims files.  All 
identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter prior to the 
initial decision that granted service connection for the 
disability at issue, as recommended in Pelegrini v. Principi, 
18 Vet. App. 112, 119-20 (2004).  VA provided the additional 
notices recommended by the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. 
App. 473, in March 2006.  Thus, no unfair prejudice will 
result from the Board's handling of the matter at this time.  

Higher Initial Rating

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records. 38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In the case of Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court distinguished a claim for an increased rating from 
a claim arising from disagreement with the initial rating 
assigned after service connection was established.  The Court 
stressed that the difference between an original rating and 
an increased rating is important with respect to the evidence 
that may be used to determine whether the original rating was 
erroneous.  Id.  In its subsequent analysis of an initial 
rating, the Court considered medical and lay evidence of 
record at the time of the original service connection 
application and additional evidence submitted since then.  
The Court held that the Board had erred in assigning a 10 
percent rating and then remanded the case for consideration 
of a "staged rating consistent with this opinion."  Id, at 
127.  In the decision below, the Board will assign a staged 
rating based on the date of surgery that took place during 
the appeal period.  

A basal cell carcinoma on the veteran's face became 
manifested well before retirement from active service.  Thus, 
the RO appropriately granted service connection for skin 
cancer.  Rating this cancer and eventual excision scar has 
been more complicated.  

The RO rated the scar of the face noncompensably under 
Diagnostic Code 7818-7800 prior to August 30, 2002, and 10 
percent disabling since then.  Two events have complicated 
the disability picture.  First, the basal cell carcinoma 
lesion was excised on August 8, 2000.  Thus, the skin scar, 
which is the subject of this rating, did not exist until 
then.  Secondly, the rating criteria for skin scars were 
revised effective from August 30, 2002.  Thus, both versions 
of the VA Schedule for Rating Disabilites (Rating Schedule) 
appear to apply to the scar.  The Board will first consider a 
rating for the malignant neoplasm and then a rating for the 
scar, applying both versions of the Rating Schedule to the 
scar.

Under the prior version of Diagnostic Code 7818, a malignant 
skin condition may be rated as disfigurement or on the extent 
of constitutional symptoms and physical impairment.  
38 C.F.R. § 4.118, Diagnostic Code 7818 (2001). 

Because neither constitutional symptoms nor physical 
impairment was shown, the malignant neoplasm will be rated on 
disfigurement.  Under the prior version of Diagnostic Code 
7800, disfiguring scars [or lesions, by analogy] of the head, 
face, or neck (if complete or exceptionally repugnant 
deformity results on one side of face or marked or repugnant 
bilateral disfigurement occurs) warrant a 50 percent rating.  
A 30 percent rating is warranted for severe scars of the 
head, face or neck, especially if producing a marked and 
unsightly deformity of eyelids, lips or auricles.  A 10 
percent rating is warranted for moderate disfiguring scars of 
the head, face or neck.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (2001).  If there is tissue loss and cicatrization 
accompanied by marked discoloration, color contrast, or the 
like, then a 10 percent rating is to be increased to 30 
percent.  

Prior to basal cell carcinoma surgery on August 8, 2000, the 
malignant neoplasm was manifested as a non-healing ulcer 
measuring 1 centimeter by 1 centimeter, with a pearly white 
border on the left side of the nose.  These facts are taken 
from a July 2000 medical report.  Thus, the cancerous 
neoplasm was manifested chiefly by marked color contrast.  At 
worst, this was a moderately disfiguring lesion of the face.  
The Board therefore finds that prior to August 8, 2000, the 
criteria for a 10 percent rating under Diagnostic Code 7800-
7818 are more nearly approximated.  

The August 8, 2000, surgery report and follow-up reports 
suggest that complications caused increased symptoms.  D. 
Gaston, M.D., noted in an August 8, 2000, letter to the 
hospital commander that the lesion turned out to be larger 
than expected, that two stages of surgery were needed to 
obtain clear margins, and that a paranasal tissue flap was 
needed to close the wound.  

An August 16, 2000, report notes that redness and swelling 
had developed, that blood oozed from the wound, and there was 
some crusting.  Dr. Gaston felt that a hematoma had developed 
and that an unfortunate necrosis had set in along much of the 
scar line on the nose and at the lower lateral paranasal 
area.  

On September 6, 2000, the necrosis had healed and the area 
looked better than Dr. Gaston had expected.  In October 2000, 
the doctor noted that some slight scar tissue ridging had 
developed in the area of the former necrosis.  Daily massage 
of this area was recommended.  In January 2001, a 
hypopigmented area of the mid-upper nose remained.  The 
bridge of the nose had a zone that appeared white in contrast 
to the surrounding skin.  The veteran was assured that the 
white zone was completely benign and did not signal new tumor 
growth.  

In June 2003, the veteran reported that the skin scars 
resulted in more than slight disfigurement of his face.  In 
August 2003, he reported that his face was disfigured and 
discolored.

A May 2004 VA skin scars compensation examination report 
reflects that the examiner noted a curved "star" on the 
left side of the nose that was somewhat disfiguring.  The 
examiner also described a thin curved scar from the left eye 
to nearly the nasolabial fold that was 2.5 inches in length 
and 3 millimeters wide at its widest part.  The lower, wider 
end of the scar was slightly depressed.  The scar was well-
healed and non-tender with no keloid formation.  The examiner 
found mild disfigurement and provided color photographs.

In June 2004, the RO assigned a 10 percent rating under 
revised Diagnostic Code 7800 effective from August 30, 2002, 
on the basis of one element of disfigurement, that is, a 
depressed scar area.  

In his substantive appeal, the veteran pointed out that the 
scar was 6 millimeters wide and that he met two conditions of 
disfigurement, one for width of scar and the other for 
depression.  During a July 2004 hearing, he also testified as 
to these symptoms.  

In January 2005, Dr. Gaston reported that the scar did 
measure 6 millimeters across in the upper, irregularly 
widened area.  The doctor also noted that the entire scar was 
starkly visible due to contrasting color and there was 
visible as well as palpable depression along much of the 
scar, especially at the wider area.  

From the above facts, it is evident that the scar has been 
manifested by noticeable color contrast, some tissue loss or 
underlying tissue damage denoted by the depressed area, 
cicatrization (formation of scar, Dorland's Illustrated 
Medical Dictionary 330 (28th ed. 1994)), and moderate 
disfigurement.  Comparing these manifestations to the former 
rating criteria, it is obvious that the criteria for a 30 
percent rating are approximated.  The evidence reflects a 
moderately disfiguring scar of the face that is accompanied 
by tissue loss, scar formation, and color contrast.  

The criteria for a 50 percent rating under the prior 
provisions are not more nearly approximated because a 
complete deformity of one side of the face or marked or 
bilateral deformity of both sides of the face is not shown.

Evaluating the scar under the revised criteria does not 
reflect that the veteran would benefit.  Under revised 
Diagnostic Code 7800, where visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement, a 50 percent 
rating is warranted.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2005).  

According to Note (1), the eight characteristics of 
disfigurement, for the purposes of evaluation under § 4.118 
are: (1) scar 5 or more inches (13 or more cm.) in length; 
(2) scar at least one-quarter inch (0.6 cm.) wide at widest 
part; (3) surface contour of scar elevated or depressed on 
palpation; (4) scar adherent to underlying tissue; (5) skin 
hypo-or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); (6) skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); (7) underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); and (8) skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  Id.

The scar is at least 0.6 centimeter wide at the widest part 
and the surface contour is depressed on palpation; however no 
other characteristic of disfigurement is shown.  A 50 percent 
rating requires gross distortion, asymmetry, or at least 4 of 
the 8 charactertics of disfigurement.  Thus, the criteria of 
a 50 percent rating under the revised rating criteria are not 
more nearly approximated.  

After considering all evidence of record, including the 
testimony, the Board finds that it favors the claim.  The 
claim for a 30 percent initial schedular rating for the 
residual scar is granted effective from the date of surgery, 
that is, August 8, 2000.  

The provisions of 38 C.F.R. § 3.321(b) (2005) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the Rating Schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

A 10 percent schedular rating for malignant neoplasm of basal 
cell carcinoma is granted for the period July 1, 1999 to 
August 7, 2001, subject to the laws and regulations governing 
the payment of monetary benefits.

A 30 percent schedular rating for residual scar is granted 
from August 8, 2001, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


